In an action, inter alia, for a judgment declaring that the plaintiff is entitled to be reimbursed by the defendants for its attorney’s fees and costs in an underlying action entitled Body Systems Technology v Tree of Life, commenced in the United States District Court for the Middle District of Florida under docket No. 6:01-CV 1166-021-19 KRS, the defendants separately appeal from an order of the Supreme Court, Nassau County (Skelos, J), dated April 23, 2004, which granted the plaintiffs motion for summary judgment declaring that it was entitled to be reimbursed by the defendants for its attorney’s fees and costs in the underlying action, and referred the matter for a hearing on the amount due the plaintiff as reimbursement for its attorney’s fees and costs in the underlying action.
Ordered that the appeals are dismissed, without costs or disbursements.
The appeals from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of a final judgment in the action (see Matter of Aho, 39 NY2d 241 [1976]). The issues raised on the appeals are brought up for review and have been considered on the appeals from the judgment (see CPLR 5501[a] [1]; Only Natural, Inc. v Realm Natl. Ins. Co., 37 AD3d 436 [2007] [decided herewith]). Krausman, J.P., Florio, Fisher and Covello, JJ., concur.